DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the amendment filed September 22, 2021.

Claims 1-3, 5-9, and 11-12 are pending in the application.  Claims 1 and 7 are independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 8,912,546 B2 to Maekawa (referred to hereafter as “Maekawa”).

Regarding claim 1, Maekawa teaches a display device {Figure 9A}, comprising: a substrate {the bottom layer in Figure 9A}; a driving circuit {171} disposed on the substrate; a light-emitting unit {117/122/123} electrically connected to the driving circuit and comprising a bottom electrode {117}; and a protective layer {121} disposed on the driving circuit, wherein the bottom electrode {117} has a rounded corner {Figure 9A shows rounded corners at the ends of 117} and the rounded corner is disposed in the protective layer {121} in a cross-sectional view {Figure 9A shows the rounded corners are disposed in the protective layer 121 where 121 contacts the ends of 117}. Regarding claim 2 (that depends from claim 1), Maekawa teaches the light-emitting unit comprises a semiconductor layer {122} and Maekawa Figure 9A shows that the semiconductor layer {122} can be surrounded by the protective layer {121}. Regarding claim 5 (that depends from claim 2), Maekawa teaches the bottom electrode {117} is disposed between the semiconductor layer {122} and the substrate {the bottom layer in Figure 9A}. Regarding claim 7, Maekawa teaches a display device {Figure 9A}, comprising: a substrate {the bottom layer in Figure 9A}; a driving circuit {171} disposed on the substrate; a light-emitting unit {117/122/123} electrically connected to the driving circuit 
Regarding claim 8 (that depends from claim 7), Maekawa teaches the light-emitting unit comprises a semiconductor layer {122} and Maekawa Figure 9A shows that the semiconductor layer {122} can be surrounded by the protective layer {121}.
Regarding claim 11 (that depends from claim 8), Maekawa teaches the bottom electrode {117} is disposed between the semiconductor layer {122} and the substrate {the bottom layer in Figure 9A}. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 6, 9, and 12 are rejected under 35 U.S.C. 103 as unpatentable over Maekawa in view of U.S. Published Patent Application No. 20110031874 A1 to Hosokawa et al. (referred to hereafter as “Hosokawa”).

Regarding claim 3 (that depends from claim 2), Maekawa does not appear to explicitly describe that the light-emitting unit comprises a quantum well layer disposed on the semiconductor layer, wherein the quantum well layer is surrounded by the protective layer.  Hosokawa shows that it was known to use a quantum well structure for a light-emitting unit (Hosokawa paragraph [0076]).  It would have been obvious to one of ordinary skill in the art to substitute the Hosokawa quantum well structure for the Maekawa light emitting structure as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.Regarding claim 6 (that depends from claim 1), Maekawa does not appear to explicitly describe that a light shielding element disposed on the protective layer, wherein a width of a top surface of the light shielding element is smaller than a width of a bottom surface of the light shielding element.  Hosokawa shows that it was known to provide a light shielding layer that is smaller in width at the top in order to prevent leakage of light (Hosokawa paragraph [0084]).  It would have been obvious to one of ordinary skill in the art to combine the Hosokawa light shielding layer with the Maekawa Regarding claim 9 (that depends from claim 8), Maekawa does not appear to explicitly describe that the light-emitting unit comprises a quantum well layer disposed on the semiconductor layer, wherein the quantum well layer is surrounded by the protective layer.  Hosokawa shows that it was known to use a quantum well structure for a light-emitting unit (Hosokawa paragraph [0076]).  It would have been obvious to one of ordinary skill in the art to substitute the Hosokawa quantum well structure for the Maekawa light emitting structure as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.Regarding claim 12 (that depends from claim 7), Maekawa does not appear to explicitly describe a light shielding element disposed on the protective layer, wherein a width of a top surface of the light shielding element is smaller than a width of a bottom surface of the light shielding element.  Hosokawa shows that it was known to provide a light shielding layer that is smaller in width at the top in order to prevent leakage of light (Hosokawa paragraph [0084]).  It would have been obvious to one of ordinary skill in the art to combine the Hosokawa light shielding layer with the Maekawa device in order to prevent leakage of light.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826